Citation Nr: 0616354	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-02 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether rating decisions dated December 15, 1971, and January 
28, 1977, were clearly and unmistakably erroneous in not 
awarding a separate rating for non-union of the right ulna.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in Detroit, 
Michigan that determined that rating decisions dated April 
28, 1993, and May 1, 2000, were clearly and unmistakably 
erroneous in not awarding a separate disability rating for 
non-union of the right ulna, and awarded a separate 20 
percent rating for this disability effective July 21, 1992.  
The RO also determined that rating decisions dated December 
15, 1971, and January 28, 1977, were not clearly and 
unmistakably erroneous, and denied an effective date prior to 
July 21, 1992, for the separate 20 percent rating.  The 
veteran appealed this determination, contending that there 
was clear and unmistakable error in the 1971 and 1977 rating 
decisions.  A personal hearing was held before an RO hearing 
officer in January 2003.  In July 2005, the Board remanded 
the case to the RO for a Board videoconference hearing, which 
has not yet been held.  The case was subsequently returned to 
the Board.

As the veteran is an employee of a veterans' service 
organization in Detroit, Michigan, the Pittsburgh, 
Pennsylvania RO maintains jurisdiction of his file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005 the veteran, through his representative, 
requested a videoconference hearing before a Veterans Law 
Judge.  In July 2005, the Board remanded this appeal for such 
a hearing, which was thereafter scheduled for May 4, 2006.

It appears that on April 20, 2006, the veteran's 
representative requested, in writing, that the veteran's 
upcoming Board videoconference hearing be rescheduled due to 
his poor health.  The Board finds that this request to change 
the date of the video conference hearing was timely, as it 
was received two weeks prior to the scheduled hearing date, 
and thus the hearing should be rescheduled.  38 C.F.R. 
§ 20.702(c)(1) (2005). 

The Board notes that because the veteran is an employee of a 
veterans' service organization in Detroit, Michigan, his 
appeal has been adjudicated by the RO in Pittsburgh, 
Pennsylvania.  He has asked, however, that his 
videoconference hearing be scheduled in Detroit.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
Detroit RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

